Citation Nr: 0304298	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied chronic obstructive pulmonary 
disease due to smoking and tobacco addiction.

This case was previously before the Board and was the subject 
of a November 2000 remand seeking to develop the evidence.  
That action has been completed to the extent possible and 
this claim is again before the Board.



FINDINGS OF FACT

1.  The veteran failed without good cause to report for an 
examination necessary to decide his claims.

2.  Nicotine dependence is not due to a disease or injury in 
service.

3.  Chronic obstructive pulmonary disease is not due to a 
disease or injury in service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for 
nicotine dependence are not met.  38 U.S.C.A. §§ 1110, 1153, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.310 (2002).

2.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as the result 
of smoking, are not met.  38 U.S.C.A. §§ 1110, 1153, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of the October 2002 
supplemental statement of the case.  The October 2002 
supplement statement of the case informed the appellant of 
the evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  

The Board's remand informed the veteran that the evidence 
needed to substantiate his claims was evidence showing that 
his COPD was due to nicotine dependence that began in 
service, and a VA examination.  The remand informed him that 
VA would take responsibility for obtaining VA treatment 
records, and affording him an examination.  The remand also 
informed him that he was responsible for submitting medical 
evidence of a link between COPD and for reporting for the 
examination.  He was specifically informed that if he did not 
report for the examination his claim could be denied.  

In a letter dated in November 2000, the RO informed the 
veteran that he was responsible for reporting treatment for 
COPD due to nicotine dependence and any VA treatment.  He was 
also informed that the RO would seek records of any reported 
treatment.  

The Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has failed to inform VA of his current address, 
however, the Board finds that VA has properly sent the 
October 2002 supplemental statement of the case to the 
veteran's last known address of record.  VA properly met its 
duty to notify the veteran by mailing such notification to 
his last known address of record.  VA has attempted, in 
accordance with the VCAA, to schedule the veteran for an 
examination regarding these claims but has been unable to 
obtain an examination because the veteran has not informed VA 
of his current whereabouts.

The veteran's representative has argued that VA should make 
another attempt to schedule the veteran for an examination.  
However, the representative has not suggested that the 
veteran could be reached at another address.  There is no 
other evidence of an address at which VA could contact the 
veteran.  Therefore, further efforts to contact the veteran 
would appear to be futile.

In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him.  It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Therefore, the Board finds that there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his claims.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

I.  Entitlement to service connection for nicotine 
dependence.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
might be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel held that secondary 
service connection may be granted under 38 C.F.R. § 3.310(a), 
if the following three questions can be answered 
affirmatively: (1) may nicotine dependence be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) did the veteran acquired a dependence on 
nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 opinion also held that with regard to proximate 
cause, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

The Court subsequently held that there must be medical 
evidence that the claimed condition resulted from in-service 
smoking.  The Court went on to hold that for a claim of 
secondary service connection from smoking, there must be a 
competent diagnosis of nicotine addiction in service.  Davis 
v. West, 13 Vet App 178 (1999).

For claims filed after June 9, 1998, the law prohibits 
service connection of a disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active duty service.  
38 U.S.C.A. § 1103 (West 2002).  The veteran's claim for 
disabilities as a result of smoking was received May 5, 1998.

As the foregoing discussion should make clear, medical 
opinions are required to determine whether a diagnosis of 
nicotine dependence was warranted in service, and to 
determine whether the claimed COPD resulted from nicotine 
dependence in service.  The veteran's failure to inform VA of 
his whereabouts is not good cause for failing to report to an 
examination.  Since the veteran failed without good cause to 
report for examinations needed to answer these questions, his 
claims will be decided on the basis of the evidence of 
record.  38 C.F.R. § 3.655.

A November 1978 private medical report notes that the veteran 
had smoked 1.5 packs of cigarettes per day for "several 
years."

A May 1995 private medical report notes that the veteran was 
a chronic cigarette smoker of one to two packs per day.  A 
diagnosis of nicotine abuse was provided.

In a June 1998 letter, the veteran wrote that he began 
smoking in while in Korea in service.

An October 1998 VA medical report shows that the veteran 
smoked three to six cigarettes per day.  His prior history 
was one pack per day for 47 years.

A December 1998 VA examination shows that the veteran was 
born April 1, 1931.  He stated that he began smoking 
cigarettes at 20 years of age and continued to smoke one to 
five cigarettes per day, although he had tried to cut down.

In a January 1999 letter, the veteran stated that he began 
smoking in Korea on or about April 1953.

In a tobacco questionnaire received from the veteran in 
January 1999, he stated that he had smoked for 45 years, 
beginning in April 1953 in Korea.  He stated that he used 
from two to three cigarettes to two packs per day and was 
using 1.5 packs per day at that time.

An August 1999 VA medical report shows that the veteran 
smoked 1.5 packs per day from age 18 to 68.

At his August 1999 hearing, the veteran indicated that he 
began smoking in 1953 in Korea.

The veteran's sister submitted a statement to VA, apparently 
received in September 1999, wherein she stated that her 
brother did not smoke in high school or college, but did 
smoke upon returning from Korea.

While the veteran contends that nicotine dependence began in 
service, the General Counsel Opinions discussed above, make 
clear that this is a medical question.  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competent medical evidence is 
required to diagnose nicotine dependence and find that it 
began in service.  Where the determinative issue involves 
either medical etiology or medical diagnosis, competent 
medical evidence is required.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Since there is no competent evidence that nicotine dependence 
began in service, the Board finds that the criteria for 
entitlement to service connection for nicotine dependence are 
not met.  The preponderance of the evidence is against the 
veteran's claim and entitlement to service connection for 
nicotine dependence is denied.  38 U.S.C.A. §§ 1110, 1153, 
5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310.

II.  Entitlement to service connection for chronic 
obstructive pulmonary disease as a result of cigarette 
smoking.

Secondary service connection for a disorder claimed 
attributable to tobacco use subsequent to military service 
can be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service.  
VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997); see also 
38 C.F.R. § 3.310(a).  However, Part I of this decision 
denies service connection for nicotine dependence.  
Therefore, service connection for chronic obstructive 
pulmonary disease secondary to nicotine dependence is not 
warranted because the evidence does not show that the 
veteran's nicotine dependence is service-connected.

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in the line of duty in the active military, 
naval, or air service.  That is, service connection may be 
established for any disability allegedly related to tobacco 
use, even if diagnosed after service, if the evidence 
demonstrates that the disability resulted from the inservice 
use of tobacco, considering the possible effect of smoking 
before or after service.  It is insufficient to show only 
that a veteran smoked in service and had a disease related to 
tobacco use.  VAOPGCPREC 2-93 (1993); 58 Fed. Reg. 42756 
(1993).

The veteran's July 1951 service entrance examination found 
his respiratory system to be normal and photoflourographic 
chest examination was negative.  A May 1952 service medical 
record found the veteran's lungs clear to auscultation and 
percussion.  A chest film revealed infiltration through the 
left mid and lower lung fields.  The veteran was diagnosed 
with pneumonia.  A June 1952 chest X-ray found that the left 
lung seemed radiolucent and the pneumonia had apparently 
resolved.  A February 1953 photoflouroscopic examination of 
the veteran's chest was negative.  A July 1953 service 
medical report shows that the veteran's lungs were clear to 
percussion and auscultation.  A May 1954 photoflouroscopic 
examination of the veteran's chest was negative.  The 
veteran's July 1954 service separation examination found his 
lungs and chest to be normal.

The veteran has been diagnosed with chronic obstructive 
pulmonary disease subsequent to service.  However, the 
evidence does not show that COPD was incurred in or 
aggravated by service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The evidence does not show that the veteran's 
chronic obstructive pulmonary disease is in any way related 
to his inservice pneumonia.  The evidence does not show that 
the veteran's chronic obstructive pulmonary disease is the 
result of his smoking while in service, as opposed to his 
smoking subsequent to service.  The veteran failed to report 
to a VA examination scheduled to determine whether his 
chronic obstructive pulmonary disease could be the result of 
his inservice smoking.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the result of smoking, are not 
met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  38 U.S.C.A. 
§§ 1110, 1153, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2002).


ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

